 1                                                       JS-6
 2
 3
 4
 5
 6
                     IN THE UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   MARICELA BELLO,                               Case No.: 2:19-cv-08727-RGK-KS
10
                 Plaintiff,                        [PROPOSED] ORDER OF
11                                                 DISMISSAL WITH PREJUDICE
     v.
12                                                 OF DEFENDANT EXPERIAN
     KINECTA FEDERAL CREDIT                        INFORMATION SOLUTIONS,
13                                                 INC.
     UNION; and EXPERIAN
14   INFORMATION SOLUTIONS, INC.,
15               Defendants.
16
17
            Plaintiff Maricela Bello and Defendant Experian Information Solutions, Inc.
18
19   (“Defendant”) have announced to the Court that all matters in controversy against

20   Defendant have been resolved. A Stipulation of Dismissal with Prejudice of Experian
21
     Information Solutions, Inc. has been signed and filed with the Court. Having
22
23   considered the Stipulation of Dismissal with Prejudice of Defendant Experian

24   Information Solutions, Inc., the Court makes and delivers the following ruling:
25
            IT IS ORDERED that the claims and causes of action that were or could have
26
27   been asserted herein by Plaintiff Maricela Bello and Experian Information Solutions,
28

                                             1/2
 1   Inc. are in all respects dismissed with prejudice to the refiling of same, with court
 2
     costs to be paid by the party incurring same.
 3
 4
 5   DATED this 9th day of February 2020.
 6
 7
 8
                                                   ____
 9                                            HONORABLE R. GARY KLAUSNER
10                                             UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2/2
